DETAILED ACTION
Response to Amendment
The amendment filed on 15 November 2021 has been entered. Claims 1, 5-7, and 10 have been amended and are hereby entered. Claims 2 and 8 are cancelled. Applicant’s amendments to the Specification and Drawings have overcome the objections previously set forth in the Non-Final Action mailed on 17 August 2021.
Claims 1, 3-7, and 9-10 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 30-42, filed on 15 November 2021, with respect to Claims 1-3 and 6-10 have been fully considered and are persuasive.  The rejection under 35 U.S.C 103 of 17 August 2021 has been withdrawn. 
Applicant's arguments filed on 15 November 2021, see pages 25-29, regarding the rejection over Dewei, have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Dewei fails to disclose that the pull rod (Claim 1) and the hinge shaft (Claim 5) are not arranged in a direction perpendicular to the toothed rows, the Examiner respectfully disagrees and would like to point out that, even though the surface made up by the toothed rows is slanted, the pull rod (5) and the hinge shaft (41), being parallel to each other, are also slanted and positioned in an angled direction with respect to the longitudinal direction of the tube (21, 22). Therefore, the pull rod (5) and the hinge shaft (41) are perpendicular to the surface made up by the toothed rows in an YZ plane and are also perpendicular to the direction of the toothed rows in an XY plane.
Regarding Applicant’s argument that Dewei fails to disclose that the groove (U) provided at a position of the second connecting plate is not a U-shaped groove but an oval-shaped groove, the Examiner respectfully would like to point out that the groove (U) of Dewei has an oval shape as seen on an XZ plane and has a U shape on its cross-section as seen on its XY plane, i.e. the walls (extending in a Y direction) of the groove are the upright stems of “U” and the surface (extending parallel to XZ plane) of the groove is the bottom portion of “U”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewei (CN 204567867 U).
With respect to Claim 1, Dewei et al. (annotated Figs. 10-11 on Page 4) discloses a folding device, comprising:
two connecting plates (21, 22) opposite to each other, wherein edges of the two connecting plates (21, 22) are hinged with each other via a hinge shaft (41), opposite surfaces (216, 224) of the two connecting plates (21, 22) are both provided with at least one set of protruded teeth to form two toothed rows (x) meshing with each other;
meshing surfaces (216, 224) of the two toothed rows (x) are oppositely provided with first and second toothed grooves (y), and the first and second toothed grooves (y) mesh with the toothed rows (x);
a pull rod (5) penetrating through the two toothed rows (x) of the two connecting plates (21, 22) is arranged in a direction perpendicular to the toothed rows (x);
an end portion of the pull rod (5) is provided with a locking mechanism (5a, 6, 7);
when the two connecting plates (21, 22) are folded together, the first and second toothed grooves (y) on the two toothed rows (x) tightly engage with each other by locking the locking mechanism (5a, 6, 7) to tightly fix and connect the two connecting plates (21, 22); and
a spring (S) capable of acting as a compression spring, that is sleeved on the hinge shaft (41) and can be compressed between the two toothed rows (x). 
With respect to Claim 3, Dewei et al. (annotated Figs. 10-11 on Page 4) discloses the limitations set forth in Claim 1 and that the locking mechanism (5a, 6, 7) comprises a positioning nut (5a) at a first end of the pull rod (5) and an eccentric locking handle mechanism (6, 7) at a second end of the pull rod (5).

    PNG
    media_image1.png
    621
    848
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    466
    454
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    419
    420
    media_image3.png
    Greyscale


Claim 4, Dewei et al. (annotated Figs. 10-11 on Page 4) discloses the limitations set forth in Claim 1 and that the pull rod (5) is mounted on a first connecting plate (22) of the two connecting plates (21, 22) and penetrates through the two toothed rows (x) in the direction perpendicular to the toothed rows (x);
a U-shaped groove (U) is provided at a position of a second connecting plate (22) of the two connecting plates (21, 22) corresponding to the pull rod (5), wherein the U-shaped groove (U) has U shape on its cross-section as seen on its XY plane, i.e. the walls (extending in a Y direction) of the groove are the upright stems of “U” and the surface (extending parallel to XZ plane) of the groove is the bottom portion of “U”;
when the folding device is folded, the pull rod (5) is exactly located inside the U-shaped groove (U) to form a structure penetrating through the two connecting plates (21, 22) simultaneously. 
With respect to Claim 5, Dewei et al. (annotated Figs. 10-11 on Page 4) discloses the limitations set forth in Claim 2 and that the hinge shaft (41) configured to hinge the two connecting plates (21, 22) is perpendicular to the two toothed rows (x).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1, 3-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Changpeng (CN 203528696 U) in view of Dewei et al. (CN 204567867 U).
With respect to Claim 1, Changpeng (annotated Figs. 1-4 on Page 6) discloses a folding device, comprising:
two connecting plates (1, 2) opposite to each other, wherein edges of the two connecting plates are hinged with each other via a hinge shaft (5), opposite surfaces (4) of the two connecting plates (1, 2) are both provided with at least one set of protruded teeth to form two toothed rows (4a) meshing with each other;

a pull rod (8) penetrating through the two toothed rows (4a) of the two connecting plates (1, 2) is arranged in a direction perpendicular to the toothed rows (4a);
an end portion of the pull rod (8) is provided with a locking mechanism (6, 7, 11, 12); when the two connecting plates (1, 2) are folded together, the first and second toothed grooves (4b) on the two toothed rows (4a) tightly engage with each other by locking the locking mechanism (6, 7, 11, 12) to tightly fix and connect the two connecting plates (1, 2).

    PNG
    media_image4.png
    755
    711
    media_image4.png
    Greyscale


However, Dewei et al. (annotated Figs. 10-11 on Page 4) discloses a folding device, comprising:
two connecting plates (21, 22) opposite to each other, wherein edges of the two connecting plates (21, 22) are hinged with each other via a hinge shaft (41), opposite surfaces (216, 224) of the two connecting plates (21, 22) are both provided with at least one set of protruded teeth to form two toothed rows (x) meshing with each other;
meshing surfaces (216, 224) of the two toothed rows (x) are oppositely provided with first and second toothed grooves (y), and the first and second toothed grooves (y) mesh with the toothed rows (x);
a pull rod (5) penetrating through the two toothed rows (x) of the two connecting plates (21, 22) is arranged in a direction perpendicular to the toothed rows (x);
an end portion of the pull rod (5) is provided with a locking mechanism (5a, 6, 7);
when the two connecting plates (21, 22) are folded together, the first and second toothed grooves (y) on the two toothed rows (x) tightly engage with each other by locking the locking mechanism (5a, 6, 7) to tightly fix and connect the two connecting plates (21, 22); and
a spring (S) capable of acting as a compression spring, that is sleeved on the hinge shaft (41) and can be compressed between the two toothed rows (x). 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the folding device of Changpeng with the compression spring of Dewei such that it is sleeved on the hinge shaft for the purpose of further reducing the longitudinal effect of vibration (when the bicycle is running) on the hinged shaft of the opposite connecting plates.
With respect to Claim 3, Changpeng in view of Dewei discloses the limitations set forth in Claim 1 and Changpeng (annotated Figs. 1-4 on Page 6) further discloses that the locking mechanism (6, 7, 11, 12) comprises a positioning nut (12) at a first end of the pull rod (8) and an eccentric locking handle mechanism (6, 7, 11) at a second end of the pull rod (8).
With respect to Claim 4, Changpeng in view of Dewei discloses the limitations set forth in Claim 1 and Changpeng (annotated Figs. 1-4 on Page 6) further discloses that the pull rod (8) is mounted on a first connecting plate (2) of the two connecting plates (1, 2) and penetrates 
With respect to Claim 5, Changpeng in view of Dewei discloses the limitations set forth in Claim 1 and Changpeng (annotated Figs. 1-4 on Page 6) further discloses that the hinge shaft (5) configured to hinge the two connecting plates (1, 2) is perpendicular to the two toothed rows (4a).
With respect to Claims 7 and 10, Changpeng in view of Dewei discloses the limitations set forth in Claim 1 and Changpeng (annotated Figs. 1-4 on Page 6) further discloses that another compression spring (9) is provided between adjacent protruded teeth of the two toothed rows (4x) and is sleeved on the pull rod (8).
Applicant is advised that should Claim 7 be found allowable, Claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dewei (CN 204567867 U), as applied to Claims 1 and 3-5 above, in view of Changpeng (CN 203528696 U).
With respect to Claims 7 and 10, Dewei discloses the limitations set forth in Claim 1 but fails to disclose another compression spring provided between adjacent protruded teeth of the two toothed rows or between the protruded tooth and an edge of the connecting plate, and sleeved on the pull rod.
However, Changpeng (annotated Figs. 1-4 on Page 6) discloses a folding device, comprising:
two connecting plates (1, 2) opposite to each other, wherein edges of the two connecting plates are hinged with each other via hinge shaft (5), opposite surfaces (4) of the two connecting 
meshing surfaces (4) of the two toothed rows (4a) are oppositely provided with first and second toothed grooves (4b), and the first and second toothed grooves (4b) mesh with the toothed rows (4a); 
a pull rod (8) penetrating through the two toothed rows (4a) of the two connecting plates (1, 2) is arranged in a direction perpendicular to the toothed rows (4a);
an end portion of the pull rod (8) is provided with a locking mechanism (6, 7, 11, 12); when the two connecting plates (1, 2) are folded together, the first and second toothed grooves (4b) on the two toothed rows (4a) tightly engage with each other by locking the locking mechanism (6, 7, 11, 12) to tightly fix and connect the two connecting plates (1, 2), and
a compression spring (9) adjacent protruded teeth of the two toothed rows (4x) and is sleeved on the pull rod (8).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the folding device of Dewei with the compression spring of Changpeng such that it is sleeved on the pull rod (5) of Dewei for the purpose of helping the disengagement of the meshed toothed rows of the two connecting plates when the locking mechanism is unlocked.
Applicant is advised that should Claim 7 be found allowable, Claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 6, each Dewei and Changpeng in view of Dewei discloses the limitations set forth in Claim 1 but fails to fairly show or suggest, alone or in combination, that 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678